Citation Nr: 0841454	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  05-40 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Navy from January 
1963 to April 1973.  He died in February 2004.  His surviving 
spouse, the appellant, appealed to the Board of Veterans' 
Appeals (Board) from a November 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied her claim for service 
connection for the cause of his death.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

In 1973, immediately following his discharge from the 
military, the veteran established service connection for 
post-thrombophlebitis of left lower extremity (also listed as 
post phlebitic syndrome), and for chronic bronchitis, 
residuals of a fracture of his right middle finger, hiatal 
hernia, residuals of a fracture of his left ankle and post 
operative residuals of an appendectomy.  His left lower leg 
was amputated in 1981 due to the post-phlebitic syndrome and 
his award of service connection was modified to reflect this 
change in his condition.  He more recently established 
service connection for right leg phlebitis in 2001.  At the 
time of his death, he had a combined disability rating of 90 
percent.

The death certificate indicates the veteran died in February 
2004 because of 
intra-cerebral hemorrhage.  The appellant-widow contends that 
medication used to treat his service-connected post-phlebitic 
syndrome caused his terminal 
intra-cerebral hemorrhage.



In October 2004, a VA medical examiner reviewed the veteran's 
claims file for the pertinent medical and other history and 
concluded his service-connected conditions most likely did 
not cause the fatal intra-cerebral hemorrhage.  The examiner 
stated that "phlebitis is a clotting phenomenon, whereas a 
hemorrhage is a lack of a clotting phenomenon so this is 
almost the exact opposite of the problem so any relationship 
would be speculative."

But the appellant clarified that the veteran's death was not 
directly caused by his service-connected phlebitis, itself, 
but instead was caused by an anticoagulant, Heparin, which 
was prescribed to treat his phlebitis.  The appellant's 
representative alleges this medication was left off the 
February 2004 hospital records.  Since the VA medical 
examiner did not address the appellant's theory that 
medication used to treat the veteran's service-connected 
post-phlebitic syndrome either caused or, alternatively, 
contributed substantially or materially to his intra-cerebral 
hemorrhage - ultimately resulting in death - additional 
medical comment concerning this is needed before deciding 
this appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Request that the appellant-widow submit 
any evidence she may have that the veteran 
was on anticoagulant therapy to treat his 
service-connected post-phlebitic syndrome.  
She is advised that this information is 
necessary to obtain supportive evidence to 
prove her claim.



2.  If, and only if, the record confirms 
the veteran was indeed on anticoagulant 
therapy to treat his service-connected 
post-phlebitic syndrome, resubmit the 
claims file to an appropriate VA examiner 
to determine whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that the anticoagulation therapy 
used to treat his service-connected post-
phlebitic syndrome either caused or 
contributed substantially or materially to 
his fatal 
intra-cerebral hemorrhage.  To assist in 
making this important determination, the 
examiner must review the claims file, 
including a complete copy of this remand, 
for the pertinent medical and other 
history, including concerning the dosage 
and duration of the veteran's 
anticoagulation therapy.  The examiner must 
discuss the rationale of the opinion, 
whether favorable or unfavorable.

3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the appellant's 
satisfaction, send her and her 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




